Citation Nr: 1017814	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for hearing loss 
disability of the left ear.

5.  Entitlement to service connection for hearing loss 
disability of the right ear.

6.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to January 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008rating decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to initial compensable ratings for 
peripheral neuropathy of the lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Department of Veterans Affairs Regional Office.  VA 
will notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  Hypertension was not manifested in service, but was 
initially demonstrated many years after service; a 
preponderance of the evidence is against a finding that the 
Veteran's current hypertension is related to his military 
service or a service-connected disability.

2.  A heart disability was not manifested in service, but was 
initially demonstrated many years after service; a 
preponderance of the evidence is against a finding that the 
Veteran's current heart disability is related to his military 
service or a service-connected disability.

3.  The Veteran is not shown to have a lung disability.

4.  A hearing loss disability of the left ear was not 
manifested in service; sensorineural hearing loss of the left 
ear was not manifested in the first post-service year; and 
the Veteran's current hearing loss disability of the left ear 
is not shown to be related to an event, injury, or disease in 
service.

5.  The Veteran is not shown to have a right ear hearing loss 
disability by VA standards.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service, nor may service incurrence of hypertension 
be presumed, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).

2.  A heart disability was not incurred in or aggravated by 
military service, nor may service incurrence of 
cardiovascular disease be presumed, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

3.  A lung disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Left ear hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
left ear hearing loss disability be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

5.  Right ear hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
right ear hearing loss disability be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed herein.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30,  
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claims of service connection for decided 
herein, the Veteran was provided with VCAA notice in February 
and April 2008 letters from the RO that explained what the 
evidence needed to show to substantiate the claims.  The 
letters also explained that VA was responsible for obtaining 
relevant records from any federal agency, and would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the Veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Furthermore, 
the letters provided the Veteran notice regarding  ratings 
and effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He had ample time to 
respond to the letters or supplement the record.  Neither he 
nor his representative alleges that notice has been less than 
adequate for these issues.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and post-service 
treatment records.  All available pertinent medical evidence 
identified by the Veteran has been obtained.  The Board also 
finds that no additional development, as for medical opinions 
or examinations is necessary.  Specifically, the Board has 
considered whether an examination to determine nexus was 
necessary with respect to the claim of service connection for 
lung disability, and found that because no evidence of 
disability was presented, an examination was not necessary.  
38 C.F.R. § 3.159(c)(4).  Moreover, regarding the claims of 
service connection for hypertension and heart disease, there 
is no medical evidence of findings of hypertension or heart 
disease until many years after the Veteran's military 
service.  A medical opinion is not necessary to decide these 
claims, as such opinion could not establish disease or injury 
in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121  
(1995) (the Board is not required to accept a medical opinion  
that is based on the Veteran's recitation of medical  
history).  Accordingly, the Board will address the merits of 
the claims. 

Law and Regulations - Service Connection

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Certain chronic diseases, including hypertension, certain 
cardiovascular diseases and diseases of the nervous system 
(sensorineural hearing loss) may be service connected on a 
presumptive basis if manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2009).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Factual Background and Analysis - Hypertension

The Veteran's STRs, including a January 1966 separation 
examination report, are negative for any diagnosis of or 
treatment for hypertension.  His blood pressure was recorded 
as 130/76 during separation physical examination.

Post-service, private treatment records from Scott L. Smith, 
M.D., dated from 2004 to 2007 note the Veteran's treatment 
for hypertension.  A March 2004 treatment record notes that 
the Veteran's hypertension was noted "8 years ago on a check 
up."

A June 2008 VA examination report notes the Veteran's history 
of diabetes since 2002 and treatment for hypertension since 
the 1980's.  After reviewing the claims fine, the VA examiner 
opined that the Veteran's hypertension was not a complication 
of his diabetes, since it was present for many years prior to 
his diabetes diagnosis.  The examiner also noted that the 
Veteran currently had normal renal functions.  In addition, 
the examiner opined that the Veteran's hypertension was not 
worsened or increased by his diabetes.

An August 2008 rating decision awarded service connection for 
diabetes mellitus.

The medical evidence of record shows that hypertension has 
been diagnosed.  However, the first medical evidence of such 
disability is many years after service (in the 1980's), and 
there is  no basis for applying the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112.  Such a long 
interval of  time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of 
record does not include any medical opinion that the current 
hypertension is (or might be) related to the Veteran's 
service, and does not suggest that hypertension might be 
related to his service.  

In addition, the June 2008 VA examiner opined that the 
Veteran's hypertension was not caused or aggravated by his 
service-connected diabetes.  The Board finds this opinion to 
be persuasive because it is based on a review of the 
Veteran's pertinent history.  Notably, the VA examiner 
specified reasons for his conclusion, including that the 
Veteran's hypertension predated his diabetes, and that his 
renal functions were normal.  There is no medical opinion to 
the contrary of record.  Therefore, service connection for 
hypertension as secondary to a service-connected disability 
is also not warranted.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied.


	(CONTINUED ON NEXT PAGE)


Factual Background and Analysis - Heart Disorder

The Veteran's STRs, including a January 1966 separation 
examination report, are negative for any diagnosis of or 
treatment for heart disease.  On separation examination in 
January 1966, the Veteran's heart was clinically normal.

Post-service, private treatment records from Dr. Smith dated 
from 2004 to 2007 note the Veteran's treatment for coronary 
artery disease with history of a transient ischemic attack in 
2001.  

A June 2008 VA examination report notes the Veteran's history 
of diabetes since 2002 and current treatment for 
cardiovascular disease.  After reviewing the claims fine, the 
VA examiner opined that the Veteran's cardiac disease was not 
a complication of his diabetes, since it was present for many 
years prior to his diabetes diagnosis.  The examiner also 
noted that the Veteran currently had normal renal functions.  
In addition, the examiner opined that the Veteran's 
cardiovascular  disease was not worsened or increased by his 
diabetes.

An August 2008 rating decision awarded service connection for 
diabetes mellitus.

The medical evidence of record shows that heart disease has 
been diagnosed.  However, the first medical evidence of such 
disability is many years after service (2001) and there is  
no basis for applying the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112.  Such a long interval of 
time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson, supra.  
The evidence of record does not include any medical opinion 
that the current heart disease is (or might be) related to 
the Veteran's service, and does not suggest that heart 
disease might be related to his service.  

In addition, the June 2008 VA examiner opined that the 
Veteran's cardiac symptoms were not related to his service-
connected diabetes.  The Board finds this opinion to be 
persuasive because it is based on a review of the Veteran's 
pertinent history.  Notably, the VA examiner specified 
reasons for his conclusion, including that the Veteran's 
heart disease predated his diabetes and that the Veteran 
currently had normal renal functions.  In addition, the 
examiner opined that the Veteran's cardiovascular disease was 
not worsened or increased by his diabetes.  There is no 
medical opinion to the contrary of record.  Therefore, 
service connection for heart disease as secondary to a 
service-connected disability is also not warranted.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied.

Factual Background and Analysis - Lung Disability

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses of a lung disability.  Post- service 
medical evidence is negative for any findings, treatment, or 
diagnoses of a lung disability.  (Of particular note is an 
April 2008 VA outpatient treatment record that notes that the 
Veteran had no shortness of breath and his lungs were clear.)  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is absolutely no evidence of record in 
the claims folder of a lung disability.  Accordingly, service 
connection for a lung disability is not warranted.  See 
Brammer, supra. 

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Factual Background and Analysis - Hearing Loss Disability

Service personnel records reveal that the Veteran's military 
occupational specialty was a radio telephone operator.

The Veteran's STRs are silent for complaints or findings of 
hearing loss disability.  
Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.  The STRs 
include a report of a January 1966 service separation 
audiometric evaluation that shows that puretone thresholds, 
in decibels, were:




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
5(20)
5 (15)
5 (15)
5 (15) 
5 (10)

On VA examination in June 2008, the Veteran maintained that 
he was exposed to noise from rifles, tanks, artillery, 
mortars, helicopters, grenades and generators in service.  He 
did wear ear protection.  Following service, he was exposed 
to noise driving a tractor with an enclosed cab.  

On authorized audiological evaluation, puretone thresholds, 
in decibels,  were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
5
5
15
15
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was: right side hearing loss, not disabling 
(per 38 C.F.R. § 3.385); and left side sensorineural hearing 
loss, normal to mild).  After reviewing the Veteran's claims 
file, the VA examiner opined that his current hearing loss 
was not a result of military noise exposure.  The examiner 
noted that the Veteran had normal hearing at separation, 
which would indicate that any inservice acoustic trauma did 
not cause hearing loss.

Regarding the Veteran's left ear, left ear hearing loss 
disability was not noted in service and sensorineural hearing 
loss of the left ear is not shown to have been manifested in 
the first year following the Veteran's discharge from active 
duty.  Therefore, service connection for such disability on 
the basis that it became manifest in service and persisted, 
or on a presumptive basis (for sensorineural hearing loss as 
an organic disease of the nervous system) is not warranted.  
Consequently, what is necessary to substantiate the Veteran's 
claim is competent (medical) evidence that relates his 
current left ear hearing loss disability to an event, injury, 
or disease in service.

As noted in the June 2008 VA examination report, the Veteran 
currently has a left ear hearing loss disability.  With 
respect to the etiology of the left ear hearing loss, the 
June 2008 VA examiner opined that there is no relationship 
between the Veteran's current left ear hearing loss and his 
military service.  The VA examiner's opinion is based on a 
review of the Veteran's entire pertinent medical history, 
including his STRs.  The VA examiner provided a detailed 
explanation of the rationale for the conclusion reached, as 
noted above.  There is no medical opinion to the contrary of 
record.

With respect to the right ear, the STRs show that on 
separation examination, the Veteran's right ear hearing 
acuity was normal.  As there is also no evidence that hearing 
loss disability was manifested in the first post-service 
year, there is no basis in the record for establishing 
service connection for hearing loss disability on the basis 
that it became manifest in service, and persisted, or on a 
presumptive basis (for sensorineural hearing loss as organic 
disease of the nervous system under 38 U.S.C.A. § 1112).

The Veteran may still establish service connection for right 
ear hearing loss disability by showing that he has a right 
ear hearing loss disability, and that such disability is 
related to his exposure to acoustic trauma in service, or is 
somehow otherwise related to his service.  The next threshold 
matter that must be addressed is whether the Veteran actually 
has a right ear hearing loss disability by VA standards (as 
hearing loss disability is defined by regulation, 38 C.F.R. § 
3.385).

The record shows that on VA examination in June 2008, the 
Veteran did not have a right ear hearing loss disability by 
VA standards.  No medical evidence of right ear hearing loss 
disability has been submitted by the Veteran, nor has he 
indicated that such medical evidence exists.

Because the record does not show that the Veteran has had a 
right ear hearing loss disability by VA standards at any time 
during the appeal period, there is no valid claim of service 
connection for such disability.  See Brammer, supra

Accordingly, the claims must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for a lung disability is denied. 

Service connection for hearing loss disability of the left 
ear is denied.

Service connection for hearing loss disability of the right 
ear is denied.




REMAND

Regarding the increased rating claims, although the Veteran 
underwent a VA examination in June 2008, this examination is 
inadequate to rate the Veteran's peripheral neuropathy as it 
did not identify the specific nerves affected by the 
disability.  See 38 C.F.R. § 4.124a, where different 
diagnostic codes pertain to different nerves.  The Court has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Consequently, an examination to obtain this 
information is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated him for peripheral neuropathy 
since March 2007.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
scheduled for a neurological examination 
to determine the degree of impairment 
caused by peripheral neuropathy of the 
right and left lower extremities.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All tests and studies deemed necessary by 
the physician should be performed.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Peripheral 
Nerves.  

The examiner should identify the nerve or 
nerves affected, and should indicate 
whether the symptoms shown are best 
described as neuritis or neuralgia.  If 
there is a difference in the level of 
impairment shown in the separate 
extremities, such difference(s) should be 
described in detail.  The examiner should 
comment on the functional impairment that 
would be expected from the symptoms 
shown/pathology found.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above, review 
the claims on appeal.  If either remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


